WARREN RANGE,
v.
LYNN COOPER, WARDEN AVOYELLES CORRECTIONAL CENTER.
No. 2009 CA 1130.
Court of Appeals of Louisiana, First Circuit.
February 12, 2010.
Not Designated for Publication
WARREN RANGE, Plaintiff-Appellant, in Proper Person.
DEBRA A. RUTLEDGE, Attorney for Defendant-Appellee, Richard Stalder, Secretary for State of Louisiana Department of Public Safety and Corrections.
Before: CARTER, C.J., GUIDRY and PETTIGREW, JJ.
CARTER, C. J.
Warren Range, an inmate in the custody of the Louisiana Department of Public Safety and Corrections, filed a petition for judicial review of a final agency decision rendered under the Corrections Administrative Remedy Procedure Act, LSA-R.S. 15:1171-1179. Range complained that the Department failed to award credit for time served on each of his two consecutive sentences as ordered by the sentencing court. Following de novo review, the district court adopted the Commissioner's Recommendation, reversed the final agency decision, and ordered the Department to recalculate and credit the sentences to conform to the Commissioner's Recommendation that credit be awarded for time served on each sentence. Range appeals from the district court's judgment, arguing that the Commissioner's Recommendation was erroneous because he is entitled to equal credit for time served on both of his sentences.
We find that the Commissioner's May 15, 2008 report adopted by the district court in its March 2, 2009 amended judgment, thoroughly and adequately discusses the factual and procedural background of this case and provides an excellent analysis of the applicable law and calculation of the sentencing credit to which Range is entitled. We note, however, that the docket number for the enhanced armed robbery sentence in the last line of the amended judgment is incorrect. Therefore, we find it necessary and appropriate to correct this phraseology error pursuant to our statutory mandate to render a judgment "which is just, legal, and proper upon the record on appeal." LSA-C.C.P. art. 2164.
Accordingly, we amend the last line of the district court's March 2, 2009 amended judgment to provide the correct docket number for the 33-2 year enhanced armed robbery term as follows: "under 19 Judicial District Docket No. 11-81-975." As amended, we affirm the district court's judgment by summary opinion in accordance with Uniform Rules  Courts of Appeal, Rule 2-16.2A(2), (4), and (5). All costs of this appeal are assessed against Warren Range.
AMENDED AND, AS AMENDED, AFFIRMED.